Case 4:20-cv-00111-ALM-CAN Document 2 Filed 02/14/20 Page 1 of 9 PageID #: 30




                                 CAUSE NO. ___________

 SANTE SANTHANAM CHARY                       §       IN THE DISTRICT COURT
          Plaintiff,                         §
                                             §
 VS.                                         §       _______ JUDICIAL DISTRICT
                                             §
 CENTRAL MORTGAGE                            §       COLLIN COUNTY, TEXAS
 COMPANY                                     §
         Defendant                           §



       PLAINTIFF’S ORIGINAL PETITION AND REQUEST FOR DISCLOSURES



 TO THE HONORABLE JUDGE PRESIDING:

        COMES NOW, Plaintiffs Sante Santhanam Chary, and files this Original Complaint against

 Central Mortgage Company and for causes of action would respectfully show the Court as follows:

                                           I. PARTIES

 1.     Plaintiff is an individual who resides at 3109 Sleepy Hollow Drive, Plano, Texas 75093 in

 Collin County, Texas.

 2.     Defendant, Central Mortgage Company, is a foreign entity doing business under the laws

 of the State of Texas. Service of process may be effected pursuant to Sections 5.201 and 5.255 of

 the Texas Business Organizations Code by serving its president, vice-president or secretary of

 treasury at the company headquarters located at 801 John Barrow Road, Suite 1, Little Rock,

 Arkansas 72205. Service on this Defendant may be effected by personal service or Certified Mail

 Return Receipt Requested.


                                           Page 1 of 8
Case 4:20-cv-00111-ALM-CAN Document 2 Filed 02/14/20 Page 2 of 9 PageID #: 31




 3.     Plaintiff intends to conduct discovery under Level 3.

                                   JURISDICTION AND VENUE

 4.     The Court has jurisdiction over the Defendant as a foreign entity which conduct business in

 Collin County, Texas. Defendant has established minimum contacts within the State of Texas. This

 Court has personal jurisdiction because the property which is the subject of this litigation is located

 in Collin County, Texas and Defendant is doing business in same. Furthermore, the subject matter

 in controversy is within the jurisdictional limits of this Court.

 5.     Venue is proper in Collin County, Texas pursuant to Section 17.56 of the Texas Business and

 Commerce Code and under Section 15.001 of the Texas Civil Practice and Remedies Code because

 this action involves real property located in Collin County, Texas.

                                         RELEVANT FACTS

 6.     The subject matter of this lawsuit is the real property and the improvements thereon located

 at 3109 Sleepy Hollow Drive, Plano, Texas 75023, more particularly described as Lot 6 in Block B

 of Whispering Willow Estates, an Addition to the City of Plano, Collin County, Texas according to

 the Revised Plat recorded in Volume F, Page 291, Map Records of Collin County, Texas

 (hereinafter, the “Property”).

 7.     On or about November 30, 2006, Plaintiff executed a Texas Home Equity Security

 Instrument (hereinafter, “THESI”) in favor of Willow Bend Mortgage Company said documents

 being secured by the Property. An “Assignment of the THESI” (“Assignment”) was filed with the

 Collin County Clerk on March 5, 2012. The Assignment purportedly assigned the Note and the

 THESI from MERS to the Defendant, Central Mortgage Company (hereinafter “CMC”). CMC has

 acted as servicer of the Note and as such, has represented and taken actions on behalf of itself and


                                              Page 2 of 8
Case 4:20-cv-00111-ALM-CAN Document 2 Filed 02/14/20 Page 3 of 9 PageID #: 32




 other purported owners of the Note and/or the THESI. Defendant, CMC, filed an application under

 Rule 736 of the TRCP with the Collin County Clerk and is attempting to invoke the power of sale

 and foreclose on the Property.

 8.     Plaintiff has been in loss mitigation negotiations with the Defendant to bring the loan current.

 Instead of following proper procedures pursuant to the Texas Property Code as well as the THESI,

 CMC failed to send a notice of default, provide the opportunity to cure, notice of intent to accelerate

 the debt and notice of acceleration of debt. CMC’s failure to provide the statutory mandated notices

 deprives Chary of his due process rights and the opportunity to cure.


                                    FIRST CAUSE OF ACTION
            IMPROPER NOTICE OF DEFAULT/NOTICE OF ACCELERATION


 9.     To the extent and not inconsistent herewith, Plaintiffs incorporate by reference the allegations

 in paragraphs 1 through 8 as if set forth fully herein.

 10.    Plaintiffs have not been afforded an accurate amount to cure the default within the statutorily

 proscribed time of twenty days. Furthermore, Defendants failed to send the required federal fair debt

 collection practice act letter at least 30 days prior to the scheduled foreclosure date. Texas Courts

 have held that since acceleration is such a harsh remedy that it deserves close scrutiny. See Davis

 v. Pletcher, 727 SW2d 29, at 35 ( Tex. App.-San Antonio, 1987, no writ). Close scrutiny will show

 the notices provided by Defendants are insufficient under Texas law. If the note secured by the

 property is an installment note payable in periodic payments, acceleration of an installment debt

 requires demand be made and an opportunity to cure the default be given. If the notice does not

 inform prospective bidders of the terms, conditions and amounts of the outstanding indebtedness,


                                              Page 3 of 8
Case 4:20-cv-00111-ALM-CAN Document 2 Filed 02/14/20 Page 4 of 9 PageID #: 33




 it can be argued the notice is ipso facto invalid. Even strong supporters of creditor’s rights suggest

 the better practice if to detail the default to the extent necessary to provide the mortgagor with an

 opportunity to cure in the notice of sale. See Baggett, Texas Foreclosure Law and Practice, Section

 2.27 (1984).
 11.     Pursuant to the Section 51 of the Texas Property Code, the holder of a note must ordinarily
 give notice to the maker of the holder’s intent to accelerate the time for payment as well as notice
 of acceleration. If the mortgagee intends to accelerate the marturity of the debt, the notice must
 unequivocably inform the mortgagor of the mortgagee’s intention. A proper notice of default must
 give the borrower notice that the alleged deficiency must be cured; otherwise, the loan will be
 accelerated, and the property will go to foreclosure. Prior to foreclosure action, the note holder
 MUST give the homeowner clear and unequivocal acceleration notice. CMC failed to do that in this
 instance, instead they sent only the Notice of Sale following the order of the Court in the 736
 petition.
                                  SECOND CAUSE OF ACTION
                                     BREACH OF CONTRACT


 12.     To the extent and not inconsistent herewith, Plaintiffs incorporate by reference the allegations
 in paragraphs 1 through 11 as if set forth fully herein.
 13.     The actions committed by Defendants constitute a breach of contract because:
         A.      There exists a valid, enforceable contract between the parties;
         B.     Plaintiff has standing to sue for breach of contract;
         C.      Plaintiffs performed, tendered performance or were excused from performing his
                 contractual obligations;
         D.      Defendant breached the contract;
         E.      The breach of contract by Defendants caused injury to Plaintiffs




                                              Page 4 of 8
Case 4:20-cv-00111-ALM-CAN Document 2 Filed 02/14/20 Page 5 of 9 PageID #: 34




                                       THIRD CAUSE OF ACTION
                                   BREACH OF IMPLIED COVENANT OF
                                    GOOD FAITH AND FAIR DEALINGS

 14.     To the extent and not inconsistent herewith, Plaintiff incorporates by reference the allegations
         in paragraphs 1 through 13 as if set forth fully herein.
 15.     Defendant unilaterally interfered with Plaintiff’s right to cure the default under the note by
 failing to timely provide an accounting of sums owed and the amount required to cure. Plaintiff made
 multiple inquiries into the amount required to bring the account current, to include the submission
 of a Qualified Written Request pursuant to the federal Real Estate Settlement Practices Act
 (“RESPA”). Defendant has failed to provide either an appropriate accounting or the response
 required by law to be submitted in response to a Qualified Written Request.
 16.     Section 1.203 of the Texas Uniform Commercial Code imposes an implied covenant of good
 faith and fair dealing on every promissory note. This obligation of good faith requires not only that
 good faith be evidenced but that a standard of commercial reasonableness be observed. Since the
 promissory note is the underlying basis of the entire loan agreement between the parties, such
 obligation permeates all of the dealings between lender and borrower. The security instrument merely
 elaborates on the underlying obligation of the promissory note. Many lenders have looked to English
 v. Fischer, 660 SW2d 521 (Tex. 1983) as authority that Texas does not recognize the implied
 covenant of good faith and fair dealings. It is important however to note the Court did not find the
 existence of the implied covenant in that particular circumstance. In fact Justice Spears elaborated
 on the potential applicability of the implied covenant in his concurring opinion, stating “ I would note,
 however, that Texas courts have read a duty of good faith and fair dealing into many types of
 contractually-based transactions. The common thread among the cases in which courts have done so
 is a special relationship between the parties to the contract. That special relationship either arises from
 the element of trust necessary to accomplish the goals of the undertaking, or has been imposed by the
 courts because of an imbalance of bargaining power.” Clearly such an “imbalance of bargaining
 power” exists in this instance.
 17.     As a direct and proximate result of Defendant’s breaches, Plaintiff has sustained damages in
 a total amount to be determined at trial.


                                                Page 5 of 8
Case 4:20-cv-00111-ALM-CAN Document 2 Filed 02/14/20 Page 6 of 9 PageID #: 35




 18.     Plaintiff accordingly seeks the relief set forth herein.


                                   FOURTH CAUSE OF ACTION
                            VIOLATION OF RESPA/REGULATION X
 19.     To the extent and not inconsistent herewith, Plaintiffs incorporate by reference the allegations
 in paragraphs 1 through 18 as if set forth fully herein.
 20.     Mortgage servicers are prohibited from dual-tracking. Therefore, a loan servicer is prohibited
 from conducting or threatening to conduct a foreclosure sale during the pendency of loss mitigation
 procedures. As such, the actions committed by CMC are a violation of RESPA because:
         A.      Plaintiff was working with CMC pursuing loss mitigation options;
         B.      During the same time, CMC took affirmative steps to further the foreclosure process
                 by posting the Property for foreclosure sale.


                                     FIFTH CAUSE OF ACTION
          VIOLATION OF TEXAS FAIR DEBT COLLECTION PRACTICES ACT
 21.     To the extent and not inconsistent herewith, Plaintiff incorporates by reference the allegations
 in paragraphs 1 through 20 as if set forth fully herein.
 22.     Defendant’s attempts at non-judicial foreclosure constitute a violation of State versions of the
 Fair Debt Collection Practices Act. To maintain a cause of action for unfair debt collection in Texas,
 the respective Act provides that (1) Defendant is a debt collector; (2) Defendant committed a
 wrongful act in violation of the statute; (3) the wrongful act was committed against the Plaintiffs; and
 (4) Plaintiffs were injured as a result of the wrongful act. This case satisfies all of these requirements.
 First, the Defendant qualifies as a debt collector under the definition in Section 392.001(6) of the
 Texas Finance Code. The alleged wrongful act is the attempted collection of a disputed debt via
 unconscionable means. As a result of Defendant’s wrongful act, Plaintiffs have suffered injury and
 slander to their title which has caused them damage.




                                                Page 6 of 8
Case 4:20-cv-00111-ALM-CAN Document 2 Filed 02/14/20 Page 7 of 9 PageID #: 36




                                             DAMAGES
                                         ACTUAL DAMAGES
 23.    The Plaintiff is entitled to recover its actual damages from Defendant for which the Plaintiff
 pleads in an amount which does not exceed the jurisdictional limits of this Court.
                                     EXEMPLARY DAMAGES
 24.    Plaintiff is entitled to recover its exemplary damages from Defendant for which Plaintiff
 pleads in an amount not to exceed the jurisdictional limits of this Court.
                                         ATTORNEY’S FEES
 25.    Plaintiff is forced to employ the undersigned attorney to represent it and have agreed to pay
 a reasonable attorney’s fee for the services of the Law Office of Kerry Prisock. Plaintiff is entitled
 to recover its reasonable attorney’s fees pursuant to Chapters 37 and 38 of the Texas Practices &
 Remedies Code.
                                    REQUEST FOR DISCLOSURES
 26.    Defendant is hereby requested to disclose to Plaintiff within 50 days of service of this request,
 the information and material described in Rule 194 of the Texas Rules of Civil Procedure.


                                               PRAYER


 WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests that:
        A.      Defendant be cited to appear and answer herein;
        B.      final hearing or trial hereof, Plaintiff be awarded judgment against Defendant as
                follows:
                1.      Declaring the Defendant failed to provide proper notice pursuant to the Texas
                        Property Code;
                2.      Actual damages, exemplary damages, reasonable attorney’s fees and all costs
                        of court;
                3.      Pre- and post-judgment interest at the maximum rate allowed by law; and
                4.      Such other and further relief, both general and special, at law or in equity, to
                        which the Plaintiff may be entitled.


                                              Page 7 of 8
Case 4:20-cv-00111-ALM-CAN Document 2 Filed 02/14/20 Page 8 of 9 PageID #: 37




      Respectfully submitted this the 2nd day of November 2019


                                  Kerry L. Prisock
                                  Kerry L. Prisock
                                  State Bar Number 24082005
                                  Post Office Box 1051
                                  Rockwall, Texas 75087
                                  Telephone: 214-632-3823
                                  Facsimile: 469-252-7496
                                  kprisocklegal@sbcglobal.net
                                  ATTORNEY FOR PLAINTIFF




                                       Page 8 of 8
Case 4:20-cv-00111-ALM-CAN Document 2 Filed 02/14/20 Page 9 of 9 PageID #: 38




                                                      VERlFICA TION

          ST ATE OF TEXAS                   §

          COUNTY OF COLLIN                  §

              Before me, the undersigned authority, on this day personally appeared Sante Chary known to me

          to be the person whose name is subscribed hereto and upon oath deposes and says that the following

          matters arc personally known to her and are true and correct as therein stated:

          I. I have read the entire Plaintiff's Original Petition and Request for Disclosures prepared on my

          behalf by my attorney, KerryPrisock, and all facts and allegations contained therein are true and

          correct.




          Sante Chary

                                                  ACKNOWLEDGMENT

          ST ATE OF TEXAS                  §

          COUNTY OF COLLIN                 §

                     SWORN OR AFFIRMED AND SUBSCRIBED BEFORE ME, the under s igned authority,

          on this day personally appeared Sante Chary, known to me to be the person whose name is

          subscribed to the foregoing instrument and further acknowledged to me that the facts and matters

          set forth therein are true and correct as stated and that he executed the same on the date se t forth

          below ..

                     Given under my hand and seal of office this 2n<1
                                                                    day of November 2019.




                                                                 NOT ARY PUBLIC , ST A TE OF TEXAS
                       ---""""'~--!e",""-~
                                   :   ZULFIQAR Jl'.f!/,NI
                                                             I

                                   ',lyNotar/ ID# 12098115
                                  E,;: resSeptemter15,2020
